Title: To Benjamin Franklin from Jonathan Williams, Jr.: Two Letters, 22 June 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


I.
Dear & hond sirNantes June 22. 1782
The Bearer Mr Tardy who has been 4 Years in my ’Counting House goes to Paris for some Family Affairs. I have directed him to call on you. He can give you a full Accot of every thing that I know of Mr de C & by having the Letter I wrote you before him he will be able to answer any Question you may desire on the Subject.
Please also to return by him an answer to my Letter of the 26 March. I shall be obliged by any Civilities you may show Mr Tardy, & You may depend he is in every Respect a discreet worthy young man for whom I have a great Esteem. I am as ever most dutifully & affecy Yours
J Williams J
His Excelly Doctr Franklin.
 
Notation: J. Williams June 22. 1782
 
II.
Dear & hond sirNantes June 22. 1782.
Mrs Adams is the Wife of an american Captain. She Came from England expecting her Husband would arrive here, but she now finds he is bound to Amsterdam, and she therefore goes to Paris on her Way to that City.
I shall be obliged to you if you will please to give her a Passport for the purpose of her Journey. I am as ever your dutifull & affect Kinsman
Jona Williams J
 
Notation: J. Williams 22. Juin 1782.
